Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 1 of 21 PageID #: 2364




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     NEW ALBANY DIVISION

   UNITED STATES OF AMERICA ex rel. David )
   Abrams,                                )
   STATE OF INDIANA ex rel. David Abrams, )
                                          )
                         Plaintiffs,      )
                                          )
                      v.                  )                         Case No. 4:15-cv-00104-TWP-DML
                                          )
   PROCARENT, INC.,                       )
   YELLOW ENTERPRISE SYSTEMS, LLC         )
      a/k/a YELLOW ENTERPRISE SYSTEMS     )
      a/k/a YELLOW AMBULANCE OF           )
            SOUTHERN INDIANA              )
      a/k/a YELLOW AMBULANCE SERVICE,     )
   CARE AMBULANCE SERVICE, LLC            )
      a/k/a CARE AMBULANCE,               )
   GATEWAY AMBULANCE SERVICE, LLC         )
      a/k/a GATEWAY AMBULANCE,            )
   MICHAEL J. MACKIN,                     )
                                          )
                         Defendants.      )

                        ENTRY ON DEFENDANTS' MOTIONS TO DISMISS

           This matter is before the Court on two Motions to Dismiss filed pursuant to Federal Rule

   of Civil Procedure 12(b)(6). Defendants Procarent, Inc. ("Procarent"), Yellow Enterprise Systems,

   LLC ("Yellow Enterprise"), Care Ambulance Service, LLC ("CARE"), Gateway Ambulance

   Service, LLC ("Gateway"), and Michael J. Mackin ("Michael Mackin") (collectively,

   "Defendants") filed a Motion to Dismiss (Filing No. 122). 1 Defendant Charles Coffelt ("Coffelt")

   also filed a Motion to Dismiss, (Filing No. 124); however, Coffelt was terminated as a defendant

   on December 20, 2019, so his Motion is denied as moot. Relator David Abrams ("Abrams")


   1
     This Motion to Dismiss was also filed on behalf of Defendants Craig L. Mackin ("Craig Mackin"); Jay L. Mackin
   ("Jay Mackin"); Jeffrey L. Mackin ("Jeffrey Mackin"); Dru Milby ("Milby"); Shanna Sweeney ("Sweeney"); and
   Debbie Thompson ("Thompson"). These parties were later dismissed without prejudice (see Filing No. 143).
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 2 of 21 PageID #: 2365




   initiated this action under the False Claims Act ("FCA") against his former employer, a number of

   related corporate entities, former employees, and board members. The Amended Complaint

   pertinent to this Entry, (Filing No. 105), 2 alleges that the Defendants, as operators of ambulance

   services in Southern Indiana, gave unlawful kickbacks to hospitals and skilled nursing facilities

   ("SNFs") to induce those facilities to steer Medicare patients to the Defendants' companies anytime

   ambulance transport was needed. Based on these allegations, Abrams' Amended Complaint brings

   five claims under the FCA, which, generally speaking, prohibits presenting the government false

   or fraudulent claims for payment. For the following reasons, the Motion to Dismiss related to the

   remaining Defendants, (Filing No. 122), is granted in part and denied in part.

                                            I.      BACKGROUND

           The following facts are not necessarily objectively true, but as required when reviewing a

   motion to dismiss, the Court accepts as true all factual allegations in the complaint and draws all

   inferences in favor of Abrams as the non-movant. See Bielanski v. County of Kane, 550 F.3d 632,

   633 (7th Cir. 2008). The 81-page Amended Complaint is very detailed and is supported by 18

   attached exhibits. (Filing No. 105.) The Court will summarize the allegations, and to the extent

   necessary to resolve the motions at issue, add other necessary facts in the Discussion section of

   this Entry as needed.

   A.      The Parties

           Abrams is a United States citizen who lives in South Carolina. (Filing No. 105 at 5.) He

   has received certifications for emergency medical technician ("EMT") Basic Training and EMT

   Paramedic Training. Id. He was employed by Gateway, a division or affiliate of Procarent, as



   2
     Abrams also alleges that the Defendants fraudulently upcoded ambulance transports to the highest Medicare
   reimbursement levels in violation of Medicare laws (Filing No. 105). But because the Defendants do not challenge
   that claim at this stage in the litigation, the Court need not discuss it.


                                                          2
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 3 of 21 PageID #: 2366




   Emergency Medical Services ("EMS") director, from March 2012 to April 2013. Id. After that,

   Abrams was employed by Yellow Ambulance of Kentucky and Indiana, a division or affiliate of

   Procarent, as the director of ambulance services until April 2015. Id. at 5–6. He is currently

   employed as the EMS director for Charleston County, South Carolina. Id. at 6.

           During his employment with Yellow Ambulance of Kentucky and Indiana, Abrams

   discovered numerous written agreements and arrangements between Procarent and its affiliates in

   which unlawful kickbacks were provided by Procarent and its affiliates and accepted by hospitals

   and SNFs. 3 Id. Because of his employment with Yellow Ambulance of Kentucky and Indiana,

   Abrams has direct knowledge of these misdeeds. Id.

           While employed with Yellow Ambulance of Kentucky and Indiana, Abrams repeatedly

   warned and complained to the Defendants about the fraudulent and abusive nature of their conduct,

   advising that their conduct violated Medicare laws and regulations as well as the FCA and could

   expose them to liability. Id. The Defendants ignored these warnings and harassed and

   discriminated against Abrams because he continued to warn them. Id. Abrams was constructively

   discharged from his employment because he refused to accede to the Defendants' course of action.

   Id. He was also harassed and discriminated against by the Defendants because he refused to

   consent to or participate in Defendants' unlawful acts. Id.

           Procarent, a for-profit corporation was incorporated in Kentucky in approximately 1978,

   is based in Louisville, Kentucky. Id. at 7. It conducts business in Kentucky, Indiana, and Missouri.

   Procarent is owned entirely by Interlock Industries, Inc., a company owned and controlled by the

   Mackin family, some of whom are named as Defendants in this suit. Id. One part of Procarent's

   business is providing emergency and non-emergency transportation services, as well as wheelchair


   3
     Abrams also became aware of numerous so-called upcoding frauds that were committed by the Defendants with
   respect to ambulance transports. Id.


                                                       3
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 4 of 21 PageID #: 2367




   transportation services. Id. Procarent formerly conducted and operated its ambulance and

   wheelchair transport business through four separate, wholly owned affiliates: Yellow Ambulance

   of Kentucky and Indiana, Yellow Ambulance of Owensboro Daviess County Kentucky, Care

   Ambulance Service, LLC, and Gateway Ambulance Services, LLC. Id.

          Yellow Enterprise is a Kentucky manager-managed limited liability company owned or

   controlled by Procarent or the Mackin family. Id. at 7. Yellow Enterprise owns and operates

   Yellow Ambulance of Kentucky and Indiana and Yellow Ambulance of Owensboro Daviess

   County Kentucky. Id. at 8. Yellow Enterprise is headquartered in Louisville, Kentucky, at the same

   location as Procarent, and the managers of Yellow Enterprise are Craig Mackin and Jeffrey

   Mackin. Id. at 7-8.

          CARE was an Indiana limited liability company owned, affiliated with, and controlled by

   Procarent or the Mackin family. Id. CARE was dissolved on May 13, 2019. CARE was used by

   Procarent and the Mackin family to operate ambulance and wheelchair services. Defendants'

   wheelchair services were offered solely under the CARE moniker. Id. CARE was headquartered

   in Louisville at the same location as Procarent and Yellow Enterprise. Id. at 8.

          Gateway was a Kentucky limited liability company owned, affiliated with, or controlled

   by Procarent or the Mackin family. Id. Gateway was also dissolved on May 13, 2019. Id.

   Gateway was used by Defendants to offer ambulance services and was headquartered at the same

   location in Louisville as Procarent, Yellow Enterprise, and CARE. Id.

          Michael Mackin is a citizen of Kentucky who is one owner and operator of Procarent. Id.

   at 11. He has been an officer or board member of Procarent. He has direct ownership of and

   substantial operational control over Procarent and its subsidiaries. Id.




                                                    4
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 5 of 21 PageID #: 2368




   B.      Medicare Background 4

           The United States, through the Department of Health and Human Services ("HHS"),

   administers the Supplementary Medical Insurance Program for the Aged and Disabled established

   by Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395, et seq. ("Medicare"). Medicare Part

   A generally authorizes payment for institutional care, including hospital, SNF, and home health

   care for eligible individuals. See 42 U.S.C. §§ 1395c-1395i. Medicare Part B is a voluntary

   subscription program of supplementary medical insurance covering items and services other than

   hospitalization expenses, such as charges for ambulance transport services. 42 U.S.C. §

   1395k(a)(2)(B). An enrolled individual who receives a covered ambulance transport service

   assigns the right to reimbursement of 80% of the reasonable charge to the provider rendering the

   service, who collects as an assignee of the beneficiary under 42 U.S.C. § 1395(b)(3)(B)(ii). See

   also 42 C.F.R. §§ 414.610(b) and 414.615. The Medicare payment for ambulance services is based

   upon the lesser of the actual charge or the applicable fee schedule amount. 42 U.S.C. §§ 1395l

   and 1395m; 42 C.F.R. § 414.610(a).

           Federal statutes and regulations proscribe billing any federal health care program for

   excessive charges or for medically unnecessary services. 42 U.S.C. § 1320a-7(b)(6)(A). In 1982,

   Congress created a prospective payment system for Medicare payments to hospitals. This system

   is a per-case reimbursement mechanism under which hospital inpatient admission cases are

   divided into categories called diagnosis-related groups ("DRGs"). In this DRG prospective

   payment system, Medicare pays hospitals a flat rate per case for inpatient hospital care. Medicare

   Claims Processing Manual, ch. 3, §.


   4
     The Court gives this summary of Medicare to provide context for the allegations Abrams levels against Defendants
   that he purports violate Medicare and False Claims Act statutes. These summaries of areas of law are not facts and
   Abrams is entitled to no presumption that the summaries contained in his Amended Complaint are accurate, nor is he
   entitled to have any inferences drawn in his favor when it comes to legal issues.


                                                           5
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 6 of 21 PageID #: 2369




          Generally, Medicare Part A pays the hospital a pre-set amount for all services provided to

   a Medicare beneficiary who is a hospital inpatient. Even when the hospital inpatient must be

   transported by ambulance to another hospital or other facility, such ambulance transport is

   absorbed by the Part A Provider and the hospital cannot bill Medicare separately for the service.

   The hospital is already being paid under the DRG, which represents payment for all expenses

   including ambulance transportation. Medicare Claims Processing Manual, ch. 15, § 30.1.4. Thus,

   when an ambulance transport occurs during a Part-A-covered inpatient stay, the hospital must pay

   the ambulance provider out of its own pocket (including the Medicare Part A reimbursement it

   receives) and cannot bill Medicare separately for the ambulance transport. Under that scheme, the

   more services covered by Part A that the hospital provides to the patient, the less profit the hospital

   makes on that patient because it receives a flat fee reimbursement from Medicare regardless of the

   volume of services provided.

          Under Medicare, some ambulance transports are covered under Part A and others are

   covered under Part B. Ambulance transports within a hospital campus or to other hospitals for

   testing are considered Part A services, and thus not separately billable. See Medicare Claims

   Processing Manual, ch. 3, § 10.4. But other ambulance transports are specifically excluded from

   Part A and may be separately billed under Part B. See id., ch. 3, § 10.5. Ambulance transports

   covered under Part B include transportation of a beneficiary from his home or the scene of an

   accident to a hospital and transportation of a beneficiary from one hospital to another hospital

   when he is admitted as an inpatient to that second hospital. See id., ch. 3, § 10.4. This same

   general framework exists for SNFs as well—some ambulance transport is covered by the flat fee

   Medicare Part A, but other ambulance transport can be billed separately under Part B. Hospitals




                                                     6
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 7 of 21 PageID #: 2370




   and SNFs can refer ambulance transport under both Part A and Part B to the ambulance provider

   of their choice.

          1.      Defendants' Agreements with Federal Health Care Programs

          One or more of the Defendants entered into Participating Provider Agreements with

   Medicare and thereby became "Participating Providers" as defined in Title 42 of the Code of

   Federal Regulations. Pursuant to the Provider Agreements, these Defendants agreed to accept

   assignments of monies paid for Medicare beneficiaries, and those payments were made directly to

   Defendants. 42 U.S. § 1395cc; 42 C.F.R. § 489.3. Generally, an assignment is an agreement by

   the health care provider to be paid directly by Medicare, to accept the amount Medicare approves

   for the service, and not to bill the patient for any more than the Medicare deductible and co-

   insurance.

          The Medicare participation agreement these Defendants signed informed them that claims

   for health care services provided in violation of the Anti-Kickback Statute would not qualify for

   payment or assignment under Medicare laws and regulations. Defendants certified that they would

   comply with Medicare laws and regulations and that the fulfillment of Medicare claims was

   predicated upon their compliance with those laws and regulations, including the Anti-Kickback

   Statute.

          2.      Medicare Claims

          Ambulance transport providers make claims for payment to the federal government on

   Form CMS-1500. See Medicare Claims Processing Manual, ch. 3, § 10.1.B. Form CMS-1500

   contains the following certification which must be signed by the provider: "I certify that the

   statements on the reverse apply to this bill and are made a part hereof." The reverse side of the

   form contains the following:




                                                  7
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 8 of 21 PageID #: 2371




          BECAUSE THIS FORM IS USED BY VARIOUS GOVERNMENT AND
          PRIVATE HEALTH PROGRAMS, SEE SEPARATE INSTRUCTION ISSUED
          BY APPLICABLE PROGRAMS…

          NOTICE: Any person who knowingly files a statement of claim containing any
          misrepresentation or any false, incomplete or misleading information may be guilty
          of a criminal act punishable under law and may be subject to civil penalties.
          ***

          SIGNATURE OF PHYSICIAN OR SUPPLIER…
          I certify that … the services on this form were medically necessary and personally
          furnished by me or were furnished incident to my professional service by my
          employee under my direct supervision, except as individual rendering each service
          is reported in the designated section . . .

          NOTICE: Anyone who misrepresents or falsifies essential information to receive
          payment from Federal funds requested by this form may upon conviction be subject
          to fine and imprisonment under applicable federal laws.
          ***

          SIGNATURE OF PHYSICIAN (OR SUPPLIER): I certify that the services listed
          above were medically indicated and necessary to the health of this patient and were
          personally furnished by me or my employee under my personal direction.

          NOTICE: This is to certify that the foregoing information is true, accurate, and
          complete. I understand that payment and satisfaction of this claim will be from
          Federal and State funds, and that any false claims, statements, or documents, or
          concealment of a material fact, may be prosecuted under applicable Federal or State
          laws.

   The Defendant businesses and their agents submitted a CMS-1500 or similar claim form for

   reimbursements from Medicare since at least 2005.

   C.     Defendants' Business Practices

          Abrams' Amended Complaint details an alleged scheme whereby the Defendant companies

   provided kickbacks to a number of hospitals and SNFs in exchange for referrals of wheelchair and

   ambulance transports. (Filing No. 105 at 27–28.) Since approximately 2005, the Defendants have

   submitted, and continue to submit, materially false claims to the federal government as a result of

   past and current kickback arrangements and schemes with hospitals and SNFs. Id. at 27. These




                                                   8
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 9 of 21 PageID #: 2372




   kickbacks took the form of in-kind remuneration paid and provided to the hospitals and SNFs as

   follows: (a) steep, below-cost money discounts for wheelchair van transports; (b) free mileage for

   wheelchair transports; (c) steep, below-cost money discounts for Part A ambulance transports; and

   (d) free mileage for Medicare Part A ambulance transports. Id. at 28. These kickbacks allowed

   hospitals and SNFs to pay for wheelchair and ambulance transport services at prices that were

   substantially below market value. Id. In exchange, the hospitals and SNFs referred their Medicare

   Part A and Part B ambulance transports to Procarent and the other Defendant companies. Id.

          To implement this scheme, CARE offered to provide wheelchair transport services—which

   are not covered by Medicare—for a low flat fee price between $23.00 to $42.00 per one-way

   transport and as much as five to ten free miles. Id. These prices were unreasonable relative to the

   market. Id. Although CARE typically does not offer these services to clients unless they are able

   to refer Part A or Part B ambulance transport business, id. at 28–29, its cost for wheelchair transport

   for non-referrers is $61.00 plus mileage per one-way transport. Id. at 29. Because $49.00 was

   barely a break-even point for wheelchair runs, the $23.00 to $42.00 rate offered to induce referrals

   was well below the cost of providing the service. Id. And in addition to discounting wheelchair

   transports, CARE discounted Part A ambulance runs to induce hospitals and SNFs to refer Part A

   and Part B ambulance stretcher runs. Id. at 51–56. For its part, Yellow Enterprise also discounted

   Medicare Part A ambulance runs to induce hospitals and SNFs to refer Part B ambulance stretcher

   transports. Id. at 41–51. These schemes would be discussed at meetings where the business

   operations of all the companies was planned. Id. at 30–41.

                                      II.     LEGAL STANDARD

   A.     Dismissal Under Fed. R. Civ. P. 12(b)(6)

          Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss a complaint

   that has failed to "state a claim upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). When


                                                     9
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 10 of 21 PageID #: 2373




   deciding a motion to dismiss under Rule 12(b)(6), the court accepts as true all factual allegations

   in the complaint and draws all inferences in favor of the plaintiff. Bielanski, 550 F.3d at 633.

   However, courts "are not obliged to accept as true legal conclusions or unsupported conclusions

   of fact." Hickey v. O'Bannon, 287 F.3d 656, 658 (7th Cir. 2002).

          The complaint must contain a "short and plain statement of the claim showing that the

   pleader is entitled to relief." Fed. Civ. P. 8(a)(2). In Bell Atlantic Corp. v. Twombly, the United

   States Supreme Court explained that the complaint must allege facts that are "enough to raise a

   right to relief above the speculative level." 550 U.S. 544, 555 (2007). Although "detailed factual

   allegations" are not required, mere "labels," "conclusions," or "formulaic recitation[s] of the

   elements of a cause of action" are insufficient. Id.; see also Bissessur v. Ind. Univ. Bd. or Trs.,

   581 F.3d 599, 603 (7th Cir. 2009) ("it is not enough to give a threadbare recitation of the elements

   of a claim without factual support"). The allegations must "give the defendant fair notice of what

   the … claim is and the grounds upon which it rests." Twombly, 550 U.S. at 555. Stated differently,

   the complaint must include "enough facts to state a claim to relief that is plausible on its face."

   Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (citations and quotation marks omitted).

   To be facially plausible, the complaint must allow "the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

   (citing Twombly, 550 U.S. at 556).

   B.     Dismissal Under Fed. R. Civ. P. 9(b)

          What's more, because Abrams' "claims arise under the FCA, an anti-fraud statute, they are

   subject to the heightened pleading requirements of Rule 9(b)." United States ex rel. Berkowitz v.

   Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018). Federal Rule of Civil Procedure 9(b)

   states, "[i]n alleging fraud or mistake, a party must state with particularity the circumstances

   constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a person's mind


                                                   10
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 11 of 21 PageID #: 2374




   may be alleged generally." The Seventh Circuit has interpreted this particularity requirement to

   mean that the complaint must identify the "who, what, when, where, and how" of the alleged fraud.

   Benson v. Fannie May Confections Brands, Inc., 944 F.3d 639, 646 (7th Cir. 2019) (citing Vanzant

   v. Hill's Pet Nutrition, Inc., 934 F.3d 730, 736 (7th Cir. 2019)). "What constitutes 'particularity,'

   however, may depend on the facts of a given case." Berkowitz, 896 F.3d at 839–40 (citing Pirelli

   Armstrong Tire Corp. Retiree Med. Benefits Trust v. Walgreens Co., 631 F.3d 436, 442 (7th Cir.

   2011) (citations omitted)). This "heightened pleading requirement in fraud cases 'forces the

   plaintiff to conduct a careful pretrial investigation' to minimize the risk of damage associated with

   a baseless claim." Id. at 840 (quoting Fidelity Nat'l Title Ins. Co. of N.Y. v. Intercounty Nat'l Title

   Ins. Co., 412 F.3d 745, 748–49 (7th Cir. 2005)). That said, all "[p]leadings must be construed so

   as to do justice." Fed. R. Civ. P. 8(e).

                                                III.    DISCUSSION

              The FCA, codified at 31 U.S.C. §§ 3729–3733, authorizes a private person, called a relator,

   to enforce its terms by filing suit "for the person and for the United States Government." §

   3730(b)(1). Abrams, as relator, has alleged that the Defendants violated the FCA by inducing

   referrals to other Medicare-paid services by providing deeply discounted wheelchair transports to

   hospitals and SNFs. 5 This scheme, argues Abrams, implicates five separate violations of the FCA:

   (1) presenting false and fraudulent claims for payment to the government; (2) knowingly making,

   using, or causing to be made or used, a false record or statement material to a false or fraudulent

   claim to the government; (3) avoiding paying the government and from improperly retaining an

   overpayment by the government; (4) conspiring to violate the FCA; and (5) retaliating against an




   5
       As previously noted, Abrams also claims that Defendants fraudulently "upcoded" ambulance runs.



                                                            11
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 12 of 21 PageID #: 2375




   employee for reporting or acting to stop FCA violation. 6 The Defendants argue the Court should

   dismiss (1) "the entire complaint as to Procarent[ ] because it is nothing more than the parent

   company for the named affiliates and not independently liable," (2) "all of [Abrams]'s anti-

   kickback allegations," and (3) the "conspiracy count because it violates the intracorporate

   conspiracy doctrine." (Filing No. 123 at 7.) The Court will address these three contentions in turn.

   A.      Procarent as a defendant

           The Defendants argue that all allegations against Procarent should be dismissed because it

   "is nothing more than the parent company of the ambulance services that filed the claims at issue

   in this case". (Id. at 24.) Since parent and subsidiary corporations "'are presumed separate,'" the

   Defendants argue Abrams cannot pierce the corporate veil because he cannot show

           (1) "that one corporation dominated another to the extent that the subordinate was
           the mere instrumentality of the dominant corporation," (2) "that the dominant
           corporation employed the subordinate to perpetrate a fraud," or (3) "that the capital
           placed in the subordinate was illusory or trifling compared to the business to be
           done and the risks of loss . . . ."

   Id. (quoting Esmark Inc. v. N.L.R.B., 887 F.2d 739, 753 (7th Cir. 1989) (quotations omitted)).

   Because "there are not any claims against Procarent, in and of itself," and "[t]here are no allegations

   that the subsidiary ambulance service providers and Procarent[ ] are not legally distinct and

   separate entities," it should be dismissed from the case with prejudice. Id. at 24-25.

           In response, Abrams argues that he need not, at this early stage of the litigation, "prove a

   corporate veil piercing theory." (Filing No. 126 at 28.) Instead, he needed only to put the

   Defendants on notice of this theory in his Amended Complaint. Id. (citing United States v. All

   Meat & Poultry Products Stored at Lagrou Cold Storage, 470 F. Supp. 2d 823, 828 (N.D. Ill.

   2007)). Abrams accomplished this task, he argues, by alleging in his Amended Complaint that (1)


   6
    Defendants do not challenge Abrams' Count 5, namely that they retaliated against him for reporting or acting to stop
   FCA violation under 31 U.S.C. § 3730(h)(1).


                                                           12
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 13 of 21 PageID #: 2376




   Procarent is an ambulance and wheelchair transportation company that previously provided its

   services through wholly owned affiliates, (2) Procarent is wholly owned and directed by the

   Mackin family, (3) the affiliate companies are owned and controlled by Procarent and the Mackin

   family, (4) Procarent and all its affiliates share an address, and (5) meetings discussing the

   fraudulent schemes were conducted for all Procarent businesses, not any specific affiliates. Id. at

   22–23 (citing Filing No. 105). "These allegations," purport Abrams, "meet the minimal

   requirements of notice pleading for corporate veil piercing." Id. at 29 (quotation marks omitted).

           Not so, argue the Defendants in reply: Abrams' response represents the first time that he

   has contended "that Procarent and its affiliates really had no separate existence apart from its

   affiliates". (Filing No. 129 at 8.) Because Abrams "conceded" in his Amended Complaint "that

   Procarent and its affiliates are separate entities[,] he gave no indication at all that he believed them

   to be operating as one." Id. Moreover, argue the Defendants, Abrams for the first time has

   suggested "Procarent and its affiliates 'failed to observe corporate formalities.'" Id. (quoting Filing

   No. 126 at 23). Because he "always refers to 'Procarent, Inc. and its affiliates' in his Amended

   Complaint," contend the Defendants, Abrams tacitly acknowledges that they are separate and

   distinct corporate entities. Id. (Emphasis in original.)

           Generally speaking, "the doctrine of piercing the corporate veil . . . involves important

   findings of fact." Int'l Fin. Servs. Corp. v. Chromas Techs. Canada, Inc., 356 F.3d 731, 738 (7th

   Cir. 2004) (applying Illinois law). At this early stage in the proceedings, the Court is ill-prepared

   to attempt to substantively apply this equitable doctrine. Despite the Defendants' contentions,

   Abrams sufficiently placed them on notice in his Amended Complaint that he believed all the

   entities operated as confederates for Procarent: he alleged that "Procarent formerly conducted and

   operated its ambulance and wheelchair transport business through four separate, wholly owned




                                                     13
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 14 of 21 PageID #: 2377




   divisions, businesses, or affiliates". (Filing No. 105 at 7.) He alleged that the Mackin family

   owned and controlled both "Procarent and its affiliates." Id. at 7–11. He alleged that the principal

   office of Procarent and each affiliate was "located at 1601 South Preston Avenue, Louisville,

   Kentucky." Id. at 7–8. And he alleged that Defendants planned the fraudulent activity at standing

   meetings set to collectively strategize the operations for all the entities. Id. at 30–31. These

   allegations amply apprised the Defendants that Abrams would attempt to pierce the corporate veil.

          Because Abrams sufficiently notified Defendants that he believed they were flouting the

   corporate forms of the entities by pointing to the redundancies under which they operated through

   his Amended Complaint, the Court denies the portion of the Defendants' Motion seeking to dismiss

   Procarent from the case.

   B.     Abrams' kickback allegations as FCA violations

          The FCA bars any person or entity from knowingly presenting, or causing to be presented,

   a false or fraudulent claim for payment or approval to the government. 31 U.S.C. § 3729(a)(1)(A).

   A false or fraudulent claim arises, under 42 U.S.C. § 1320a-7b(g), when a person or entity presents

   to a federal healthcare program, like Medicare, a claim for payment that violates the Anti-Kickback

   Statute, which prohibits giving or receiving "remuneration" in return for those programs' business.

   42 U.S.C. § 1320a-7b(b). This tracks the theory Abrams forwards in Count 1; that is, that the

   Defendants knowingly presented "false and fraudulent claims for payments from Medicare" for

   ambulance services ordered by hospitals and SNFs only after the Defendants first offered steep

   discounts on wheelchair transport services as remuneration to those facilities (Filing No. 105 at

   73–74). The FCA also prohibits any person or entity from knowingly making, using, or causing

   to be made or used, a false record or statement material to a false or fraudulent claim to the

   government. 31 U.S.C. § 3729(a)(1)(B). Here, Abrams argues in Count 2 that Defendants




                                                   14
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 15 of 21 PageID #: 2378




   knowingly made false records or statements (including "ambulance service contracts with their

   illegal kickback provisions" and completed fraudulent copies of Form CMS-1500) that were

   material "to the false and fraudulent claims for payments they made and continue to make to the

   United States for Medicare reimbursements and benefits." (Filing No. 105 at 74.) Finally, the FCA

   proscribes any person or entity, in what is known as a "reverse false claim," from avoiding paying

   the government and from improperly retaining an overpayment by the government. 31 U.S.C. §

   3729(a)(1)(G). Abrams argues in Count 3 that the Defendants "concealed," "avoided," and

   "decreased" their obligations to pay the government (Filing No. 105 at 75-76).

          To survive a motion to dismiss the Anti-Kickback Statute-based FCA claims, Abrams must

   plead facts that, if proven, show the Defendants (1) knowingly and willfully (2) offered or paid (3)

   remuneration (4) in return for purchasing or ordering any item or service for which payment may

   be made under a federal health care program. 42 U.S.C. § 1320a–7b(b). The Defendants argue

   that Abrams has failed the first and third of these prongs. First, Defendants respond that none of

   these Anti-Kickback Statute-rooted FCA claims can survive because there was no underlying

   kickback scheme, defeating the third prong. There could be no illegal inducement, Defendants

   argue, when they "knew that the rates they were charging for wheelchair transports were on par,

   and sometimes significantly more expensive, than the rates of their competitors." (Filing No. 123

   at 13.) In other words, how could a kickback scheme operate when the services operating as

   "remuneration" were offered at—and sometimes above—the market rate? See 42 U.S.C. § 1320a-

   7a(6) (providing that “[t]he term ‘remuneration’ includes . . . transfers of items or services for free

   or for other than fair market value”).

          To support the contention that the wheelchair transport services were provided at

   competitive prices, the Defendants point to the transcripts of some company meetings that Abrams




                                                     15
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 16 of 21 PageID #: 2379




   secretly recorded. At these meetings, discussion points included signing an SNF to a higher-than-

   average rate for wheelchair transports because of the high quality of their service, that two

   competitors offered lower rates, that it could perhaps make financial sense to decrease wheelchair

   services, and that the profitability of wheelchair transports was neither "great" nor "wonderful".

   (Filing No. 123 at 13–15). And on top of failing to prove the existence of any remuneration, the

   Defendants also urge that Abrams has not adequately demonstrated that the Defendants acted

   knowingly or willfully in violating the Anti-Kickback Statute. Id. at 16–17. Because they

   "believed they were offering services at rates comparable to those of their competitors in the

   market," the Defendants urge, they could not have willfully violated the law. Id. at 17.

          In response, Abrams points out that the meeting discussions are up for more than one

   interpretation. For example, maybe the "discussion of the need to raise prices for wheelchair

   transports to cover costs is an admission that the pricing was below cost." (Filing No. 126 at 20.)

   Or perhaps "the referrals induced by pricing wheelchair transports at $35 did not cover the losses

   incurred in performing wheelchair transports at that price." Id. And arguing that some competitors

   offered the services at a lower rate is non-dispositive because they too may have been operating a

   kickback scheme: that some "competitors may have also offered kickbacks does not in any way

   suggest that the fair market value of wheelchair transports was less than the actual cost of providing

   the service." Id. at 21. On top of all this, wanting to get out of the wheelchair transport business

   is not inconsistent with a kickback scheme, instead it could show that "the wheelchair business

   was not inducing enough referrals of other business to cover the losses realized in the wheelchair

   business." Id. at 22. Moreover, points out Abrams, the Defendants, when pointing to these

   discussions, never referred to the Medicare Part A discount pricing at all in their arguments,

   effectively conceding that allegations under that scheme should move forward. Id. at 19–20.




                                                    16
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 17 of 21 PageID #: 2380




   Regarding scienter, Abrams again notes that Defendants are silent to the Medicare Part A scheme.

   Id. at 18. As for the wheelchair transports, in addition to the "Defendants explicitly stat[ing] their

   knowledge that their pricing practices were an unlawful kickback scheme," id. at 24, Abrams'

   repeated general allegations as to their knowing and willful states of mind in his Amended

   Complaint suffice under Rule 9(b). Id. at 25 (citing United States ex rel. Kennedy v. Aventis

   Pharm., Inc., 610 F. Supp. 2d 938, 943 (N.D. Ill. 2009)).

          Defendants reply that Abrams "has failed to explain how the Defendants could be charging

   less than Fair Market Value, while at the same time charging more than their competitors in the

   same market." (Filing No. 129 at 5.) The discussions at the meetings foreclose that Defendants

   acted knowingly and willfully to violate the Anti-Kickback Statute: instead, they "were concerned

   that the rates for wheelchair runs needed to be raised to keep up with rising costs." Id. at 6.

          Defendants forward sensible theories as to how to view the discussions at the company

   meetings, and evidence may yet prove this explanation true. See, e.g., Klaczak v. Consolidated

   Medical Transport, 458 F. Supp. 2d 622, 679 (N.D. Ill. 2006) ("Relators cannot prove that the

   Hospital Defendants received remuneration—something of value—without comparing the

   contracted rates with fair market value. However, Relators have failed in this regard. Without the

   testimony of their putative expert, Relators have no admissible evidence to offer at trial with

   respect to fair market value."). But theirs is not the only rational understanding right now. When

   considering a motion to dismiss, all reasonable inferences must be drawn in favor of the non-

   moving party, Bielanski, 550 F.3d at 633, in this case, Abrams, who has forwarded his own

   reasonable accounts of the meetings.

          Because Abrams offers plausible alternative explanations for the meeting discussions that

   could support his claims, because the Defendants never address the Medicare Part A referral




                                                    17
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 18 of 21 PageID #: 2381




   scheme, and because Rule 9(b) permits a party to allege "conditions of a person's mind" generally,

   the Court cannot conclude that his FCA claims stemming from the Anti-Kickback Statute cannot

   proceed and denies this portion of Defendants' Motion (Filing No. 122).

   C.     The FCA conspiracy count

          The FCA further forbids a person or entity from conspiring to commit a violation of any

   of its other liability provisions. 31 U.S.C. § 3729(a)(1)(C). Abrams, in his Amended Complaint,

   argued in Count 4 that "Defendants knowingly combined and conspired to violate" the FCA in the

   ways discussed above. (Filing No. 105 at 76.) The government, Abrams argues, suffered damages

   following the "combination and conspiracy by, between and among all of Defendants, who each

   aided and abetted the other defendants in furtherance of the conspiracy". Id. at 77. In their brief

   supporting their Motion to dismiss, Defendants argue that this claim must be dismissed because

   the "intracorporate conspiracy doctrine" prevents conspiracy charges when all the alleged

   conspirators are employees of the same corporate entity. (Filing No. 123 at 25-26.)

          "[G]eneral civil conspiracy principles apply” to FCA conspiracy claims. United States ex

   rel. Durcholz v. FKW Inc., 189 F.3d 542, 545 n. 3 (7th Cir.1999) (citing United States v. Murphy,

   937 F.2d 1032, 1039 (6th Cir.1991)). One of these principles, as noted by the Seventh Circuit, is

   "that the corporation and its managers are 'considered as one person in law.'" Travis v. Gary Cmty.

   Mental Health Ctr., Inc., 921 F.2d 108, 110 (7th Cir. 1990) (quoting William Blackstone, 1

   Commentaries on the Laws of England *456 (1st ed. 1765)). This so-called intracorporate

   conspiracy doctrine has barred conspiracy charges under 42 U.S.C. 1985 when the conspirators

   were employees of the same corporate entity, see id., and charges under the Sherman Act when

   the conspirators were wholly owned subsidiaries of a parent corporation, see Copperweld Corp. v.

   Independence Tube Corp., 467 U.S. 752 (1984). Though the Seventh Circuit has never directly




                                                   18
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 19 of 21 PageID #: 2382




   applied this principle to FCA conspiracy claims, the Court sees no reason to discard this time-

   honored civil conspiracy principle within this context: the intracorporate conspiracy doctrine bars

   the charge of FCA conspiracy when the alleged conspirators were employees of the same corporate

   entity or were wholly-owned subsidiaries of a parent corporation.

           But Abrams argues in his response brief that this doctrine does not apply because he "has

   alleged that the Defendants conspired with third parties" to violate the FCA. (Filing No. 126 at

   29.) The conspiracy charge should survive, claims Abrams, because his Amended Complaint

   stated in its conclusion section that "Defendants conspired with hospitals and SNFs to defraud the

   federal government in pursuing the fraudulent conduct set forth above and aided and abetted each

   other in furtherance of the conspiracy." (Filing No. 105 at 73.) Fair enough, argue the Defendants

   in reply, but that "single, conclusory allegation, is not a particularized factual allegation as required

   by Rule 9." (Filing No. 129 at 9.)

           The Court agrees with the Defendants. Abrams' voluminous Amended Complaint focuses

   solely on facts detailing internal fraudulent conduct, barring an FCA conspiracy charge under the

   intracorporate conspiracy doctrine. See Travis, 921 F.2d at 110. To be sure, the Amended

   Complaint specifically names many hospitals and SNFs that benefited from the schemes. (See

   Filing No. 105 at 42–58.) But no particularity—as demanded by Rule 9 for FCA claims discussing

   the "who, what, when, where, and how," Benson, 944 F.3d at 646—fleshes out any role played by

   these external actors in the scheme. Indeed, Abrams dropped from his initial Complaint many of

   these hospitals and SNFs as defendants in his Amended Complaint (compare Filing No. 1 with

   Filing No. 105). As the Defendants correctly note, the broad paragraph in Abrams' Amended

   Complaint "is simply insufficient to put the Defendants on notice of the nature of the conspiracy,




                                                      19
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 20 of 21 PageID #: 2383




   who the non-defendant co-conspirators are, and what acts those purported co-conspirators took to

   advance to conspiracy." (Filing No. 129 at 9.)

          Because the intracorporate conspiracy doctrine bars Abrams' charges of FCA conspiracy

   under 31 U.S.C. § 3729(a)(1)(C), the Court grants dismissal as to that claim.

                                       IV.    CONCLUSION

          The Court GRANTS in part and DENIES in part the Defendants' Motion to Dismiss

   (Filing No. 122). First, because defendants Craig Mackin, Jay Mackin, Jeffrey Mackin, Milby,

   Sweeney, and Thompson have since been dismissed from the case without prejudice, (Filing No.

   143), the Court denies as moot the portion of the Motion as it relates to them. Turning to the

   contentions of the remaining Defendants—that is, Procarent, Yellow Enterprise, CARE, Gateway,

   and Michael Mackin—the Court denies the Motion as it pertains to Counts 1, 2 and 3 of Abrams'

   Amended Complaint and grants the Motion as it relates to Count 4. Finally, the Court DENIES

   Coffelt's Motion to Dismiss as moot, (Filing No. 124), because he has already been dismissed from

   the case without prejudice.

          SO ORDERED.

   Date: 11/4/2020


   DISTRIBUTION:

   Shelese M. Woods
   UNITED STATES ATTORNEY'S OFFICE
   shelese.woods@usdoj.gov

   Eric Parker Babbs
   INDIANA ATTORNEY GENERAL - MEDICAID FRAUD CONTROL UNIT
   eric.babbs@atg.in.gov

   C. Dean Furman, Jr.
   FURMAN & NILSEN PLLC
   dean@lawdean.com



                                                    20
Case 4:15-cv-00104-TWP-DML Document 152 Filed 11/04/20 Page 21 of 21 PageID #: 2384




   Christopher P. Kenney
   RICHARD A. HARPOOTLIAN, PA
   cpk@harpootlianlaw.com

   D. Sean Nilsen
   FURMAN & NILSEN PLLC
   snilsen@lawsean.com

   Joseph P. Griffith, Jr.
   JOE GRIFFITH LAW FIRM, LLC
   joegriffithjr@hotmail.com

   Phillip D. Barber
   RICHARD A. HAPOOTLIAN, PA
   pdb@harpootlianlaw.com

   Richard A. Harpootlian
   RICHARD A. HARPOOTLIAN, PA
   rah@harpootlianlaw.com

   William H. Brammell, Jr.
   DRESSMAN BENEZINGER LAVELLE psc
   bbrammell@dbllaw.com

   Dennis P. Kennedy
   DRESSMAN BENZINGER LAVELLE PSC
   dkennedy@dbllaw.com

   Jeffrey Kent Wicker
   DRESSMAN BENZINGER LAVELL PSC
   kwicker@dbllaw.com




                                        21
